By the Court.
The complaint sufficiently designates, by way of allegation, and in the absence of any evidence of difficulty in ascertaining its identity, the situation of the place to be searched and its occupation by the claimant. Downing v. Porter, 8 Gray, 539. Commonwealth v. Intoxicating Liquors, 107 Mass. 386.
The evidence admitted to prove that the street in question was commonly known as Westminster Street, was competent and sufficient to support the complaint. Commonwealth v. Intoxicating liquors, 6 Allen, 596. Putnam v. Bond, 100 Mass. 58.

Exceptions overruled.